UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 01-40915
                                   Summary Calendar



MICHAEL ANTHONY CASTRO,
                                                              Petitioner-Appellant,

                                          versus

ERNEST CHANDLER, Warden,
                                                              Respondent-Appellee.



                Appeal from the United States District Court
                     for the Eastern District of Texas
                         USDC No. 1:01-CV-252
                            December 28, 2001
Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

      Michael Anthony Castro, federal prisoner # 65029-080, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition. He contends that he should be

allowed to bring a 28 U.S.C. § 2241 petition under the savings clause of 28 U.S.C.


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
§ 2255. He raises claims of 1) “actual innocence” to his enhanced sentence under 18

U.S.C. 924(e), the Armed Career Criminal Act; 2) a violation of Apprendi v. New

Jersey,1; and 3) various instances of ineffective assistance of counsel during the guilty

plea and sentencing. Castro’s motion for leave to file a supplemental brief is DENIED.

Castro’s motion for release on bail pending the appeal of the denial of his 28 U.S.C.

§ 2241 petition is DENIED.

      Castro has not demonstrated that any of his claims are “based on a retroactively

applicable Supreme Court decision which establishes that [he] may have been

convicted of a nonexistent offense.”2 Therefore, Castro has not shown that his claims

fall within the savings clause of 28 U.S.C. § 2255.

      AFFIRMED.




      1
       530 U.S. 466 (2000).
      2
       See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).